 


109 HR 2005 IH: Workplace Wrongful Death Accountability Act
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2005 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Owens introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Occupational Safety and Health Act of 1970 to modify the provisions relating to citations and penalties. 
 
 
1.Short titleThis Act may be cited as the Workplace Wrongful Death Accountability Act.  
2.OSHA Criminal Penalties Section 17 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 666) is amended— 
(1)in subsection (e)— 
(A)by striking fine of not more than $10,000 and inserting fine in accordance with section 3571 of title 18, United States Code,;  
(B)by striking six months and inserting 10 years;  
(C)by inserting under this subsection or subsection (i) after first conviction of such person;  
(D)by striking fine of not more than $20,000 and inserting fine in accordance with section 3571 of title 18, United States Code,; and 
(E)by striking one year and inserting 20 years;  
(2)in subsection (f), by striking fine of not more than $1,000 or by imprisonment for not more than six months, and inserting fine in accordance with section 3571 of title 18, United States Code, or by imprisonment for not more than 2 years; and  
(3)in subsection (g), by striking fine of not more than $10,000, or by imprisonment for not more than six months, and inserting fine in accordance with section 3571 of title 18, United States Code, or by imprisonment for not more than 1 year,.  
 
